DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments filed 6/9/2022 with respect to the rejections under 35 U.S.C. § 112 (b) have been considered and overcome the rejections with respect to the use of the word “about”, however, they do not address the rejections to claims 6-7 and 9 for use of the relative term “highly.” Furthermore, there don’t appear to be any remarks which address these rejections. Therefore, these rejections are maintained and are now considered final.
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 (a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The claims are directed to a handheld laser delivery apparatus that comprises elements “operable to” interact with a sub-nanosecond pulsed laser beam. The sub-nanosecond pulsed laser beam and the source of the sub-nanosecond pulsed laser beam are not positively claimed, and are given limited patentable weight. The claimed elements, such as the monolithic crystal, must be capable of interacting with a sub-nanosecond laser beam but the laser beam itself is not required. The rejection below does address the sub-nanosecond laser beam and sub-nanosecond laser beam source, for the goal of compact prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-7, 9, the term “highly” is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “highly” will be interpreted as encompassing the range of 50%-100%. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furumoto (U.S. Patent No. 5,749,868) hereinafter referred to as Furumoto; in view of Lukac et al. (U.S. Patent Application Publication No. 2014/0243804) hereinafter referred to as Lukac; in view of Beerwerth et al. (U.S. Patent Application Publication No. 2017/0215959) hereinafter referred to as Beerwerth; in view of Sierra et al. (U.S. Patent Application Publication No. 2014/0371730) hereinafter referred to as Sierra; further in view of Jones et al. (U.S. Patent Application Publication No. 2008/0082089) hereinafter referred to as Jones.
Regarding claims 1-2 and 14-15, Furumoto teaches a laser delivery apparatus for treatment of skin pigmentation (Abstract) comprising: 
a monolithic crystal (col. 4, lines 39-44) operable to receive a pulsed laser beam at the first wavelength (col. 5, lines 25-36) at a first end and output the sub-nanosecond pulsed laser beam at the second wavelength of 720-950 nm at a second end (col. 4, lines 25-30 and lines 39-45).
The disclosed output range of Furumoto overlaps the claimed range of 700-740 nm, and teaches that this light is tunable, which is evidence that altering the wavelength of a tunable laser light has a reasonable expectation of success. Furumoto also teaches that the absorption of light at different wavelengths is results effective in col. 4, lines 21-32 and Fig. 2, including light in the claimed range. 
Therefore, attention is drawn to the Beerwerth reference, which teaches emitting light for skin treatment at 730 nm (Table 1, ¶[0050]) because it is more effective for the melanin absorption targeted by the device (Figs. 1-2, ¶[0038]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the laser light output of Furumoto to output laser light in the range 700-740 nm in order to more effectively target desired chromophores, as taught by Beerwerth.
Furumoto as modified generally discloses that the TIS crystal should be pumped according to known pumping methods for solid state dye lasers, but doesn’t disclose a specific structure or light source for doing so (col. 5, lines 25-36).
Attention is brought to the Lukac reference, which teaches that 532nm light is used to pump solid state dye lasers for generating effective pulses for treating skin pigmentation (¶[0006]).
It is noted that in combination, the TIS crystal of Furumoto as modified and the 532nm light of Lukac would merely be performing the same function as they do in the separate pieces of prior art, i.e. the crystal is receiving pumping light and emitting pulsed laser light for the purpose of treating skin pigmentation; the 532nm pumping light is pumping a laser source for generating pulsed laser light for the purpose of treating skin pigmentation. One of ordinary skill in the art, based on the express suggestion of Furumoto, would have recognized that applying a pumping light used for solid state dye lasers would have a reasonable expectation of success for pumping the TIS crystal taught by Furumoto.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the pumped TIS laser of Furumoto as modified to use pumping light in the range of 532nm, as taught by Lukac, because the modification merely combines prior art elements according to known methods, to yield predictable results.

Furumoto and Beerwerth are not relied upon to teach a handpiece comprising an inlet and outlet for its laser delivery system. Furumoto further does not teach the crystal itself comprising a first and second surface coating or that the laser system operates at a pulse rate in the sub-nanosecond range.
Attention is drawn to the Sierra reference, which teaches a laser design for skin pigmentation treatment (¶¶[0003-0005]) wherein both pump source and treatment laser delivering radiation at a sub-nanosecond range (¶[0006]) and wherein the monolithic laser crystal includes a first and second coating at first and second ends (¶[0058] anti-reflection coated for the pumping wavelength at an inlet and high reflection coated for the pumping wavelength at an outlet). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the laser of Furumoto as modified to include first and second coatings for the monolithic crystal, because these coatings improve the efficiency of the operation by reducing energy loss, and operate at a picosecond range because lasers for dermatological treatment is increasingly popular (¶[0003]) providing an economic motivation, and because picosecond laser pulses are particularly effective at removing skin pigmentation and the teachings of Sierra resolve a “long felt need in the art,” (Sierra ¶[0006]).
Sierra is also silent as to a handpiece comprising an inlet and outlet.
Attention is brought to the Jones reference, which teaches a handpiece for laser skin pigmentation treatment comprising an inlet and outlet, and the treatment laser crystal is housed within the handpiece (¶[0011], Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the laser system/generation of Furumoto as modified to include a handpiece, as taught by Jones, because Jones teaches that a handpiece allows the laser radiation to be directed to a target region, such as skin, in order to effect pigmentation treatment. (Jones ¶[0009]).
Regarding claims 3 and 17, Furumoto as modified teaches the handheld laser delivery apparatus of claim 1.
Sierra further teaches wherein the sub-nanosecond pulsed laser beam and the sub-nanosecond pulsed laser beam having the second wavelength each have a pulse duration of about 20 ps to about 750 ps (¶[0058], ¶[0065]).
Regarding claim 5, Furumoto as modified teaches the handheld laser delivery apparatus of claim 1.
Furumoto further teaches wherein the monolithic crystal is a Ti:Sapphire monolithic crystal (col. 5, lines 25-36 TIS).
Regarding claims 6 and 13, Furumoto as modified teaches the handheld laser delivery apparatus of claim 5.
Furumoto as modified is silent as to the specificity of the doping, linear absorption, internal absorption coefficient, and parallelism of the monolithic Ti:Sapphire crystal.
Jones does teach that the internal absorption coefficient of a laser crystal is a results effect variable for double pass pumping efficiency (Jones ¶[0031],) as does Sierra (Sierra ¶[0014]).
However, these are configurable aspects of the taught Titanium-doped Sapphire crystalline structure in Furumoto. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Ti:Sapphire crystal of Furumoto to achieve a high level of doping, a linear absorption for a double pass pumping configuration of greater than 90%, and an internal absorption coefficient between 3.8cm-1 and 4.2cm-1 at the first wavelength, with a parallelism between of the first surface coating and the second surface coating of up to about 5 arc second because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 7, and 9-12, Furumoto as modified teaches the handheld laser delivery apparatus of claim 1.
While the wavelengths in Sierra are reversed from the claims, Sierra teaches wherein the first surface coating is highly reflective the monolithic crystal output wavelengths (¶[0058]) and highly transmissible at the pumping wavelength (¶[0058]).
Further taught by Sierra is that the surface coating reflectivity and transmittance is results-effective (¶[0058] 20%-70% reflectivity of the output wavelength on the output side and highly impacting the efficiency of the pumping and laser output).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the coatings of the input and output sides of the monolithic crystal of the laser of Furumoto as modified to correspond to the second surface coating having a transmittance of greater than or equal to 75% at wavelengths from about 750 to about 850nm and a transmittance of 25% to 35% at wavelengths from about 730nm to about 750nm, and wherein the transmittance of the second surface coating monotonically increases by a slope of 2% per nanometer at wavelengths from about 730nm to about 750nm because it has been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 8, Furumoto as modified teaches the handheld laser delivery apparatus of claim 1.
Furumoto as modified does not teach a particular fluence for the pulsed laser beam, however Sierra does teach that the peak fluence should be reduced to a relatively uniform level with the average fluence of the beam in order to prevent coating damage. Therefore, Sierra teaches that fluence of the beam is a results effective variable for extending laser lifetime. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fluence of the laser of Furumoto as modified to conform to a limit of 1.5J/cm2 to prevent coating damage, because it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furumoto, Lukac, Beerwerth, Sierra, and Jones as applied to claims 1 and 14 above, and further in view of Shang et al. (U.S. Patent Application Publication No. 2018/0074338,) hereinafter referred to as Shang.
Regarding claim 4, Furumoto as modified teaches the handheld laser delivery apparatus of claim 1.
Jones teaches the handheld body comprising an inlet and outlet, wherein the laser components are housed within the handheld body (¶[0011], Fig. 2).
Jones further teaches a combination of a first homogenizer and a focus lens mounted within the handheld body (¶[0044] fiber optic light pipe and lens); a collimating lens mounted within the handheld body (¶[0044] collimated by one or more lenses); a second homogenizer mounted within the handheld body (¶[0046] output coupler mirror); and a beam delivery optical system mounted within the handheld body and operable to receive the laser beam from the second homogenizer and output the laser beam to the outlet of the handheld body (¶[0046] output optical element 202 for example).
It would have been obvious to one of ordinary skill in the art at the time of filing to further modify the laser system/generation of Furumoto as modified to include the handpiece of Jones, because Jones teaches that a handpiece allows the laser radiation to be directed to a target region, such as skin, in order to effect pigmentation treatment. (Jones ¶[0009]).
Furumoto as modified does not teach further comprising: a quarter waveplate mounted on a rotary stage and operable to receive the sub-nanosecond pulsed laser beam at the first wavelength as a circularly polarized beam and output the sub-nanosecond pulsed laser beam as a linearly polarized beam.
Attention is brought to the Shang reference, which teaches a quarter waveplate (¶[0016, QWP2) mounted on a rotary stage (¶[0019]) and operable to receive, a sub-nanosecond pulsed laser beam at the first wavelength as a circularly polarized beam and output the sub-nanosecond pulsed laser beam as a linearly polarized beam (¶[0018] “form a linearly polarized laser beam”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pumping laser path of Furumoto as modified to include a rotary-stage-mounted quarter-waveplate, as taught by Shang, because Shang teaches that it maximizes pumping efficiency (Shang ¶[0019]).
Regarding claim 16, Furumoto as modified teaches the laser delivery system of claim 14.
Furumoto as modified does not teach wherein the pump beam delivery system comprises an articulated arm having a plurality of arms and a plurality of mirrors operable to direct the sub-nanosecond pulsed laser beam having a first wavelength to the inlet on the handheld laser delivery apparatus by rotation around at least one rotary joint connecting the plurality of arms.
Attention is brought to the Shang reference, which teaches a pump beam delivery system comprises an articulated arm having a plurality of arms and a plurality of mirrors operable to direct the sub-nanosecond pulsed laser beam having a first wavelength to the inlet on the handheld laser delivery apparatus by rotation around at least one rotary joint connecting the plurality of arms (¶[0015]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pumping laser path of Furumoto as modified to include an articulated arm pump delivery system, as taught by Shang, because Shang teaches that it maximizes pumping efficiency (Shang ¶[0019]) by preserving the polarization orientation of the pumping beam (Shang, ¶[0013]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792    

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792